Interim Decision #2259

MAI. 1 ea OF HEITLAND

In Deportation Proceedings
A-19492601
A-17587648
Decided by Board January 25, 197.4
• (1) A "commercial or agricultural enterprise" within the meaning of 8 CFR
212.8(b)(4) requires a business venture productive of some service or commodity.
(2) The nature of an "investment" within the meaning of 8 CFR 212.8(b)(4) must
be such that it tends to guard against the possibility that the alien will
compete with American labor for available skilled or unskilled positions.
(3) A Florida land holding (which appears to be of a speculative nature) and a
savings bank account (which is more an accumulation of funds than an active
entrepreneurial undertaking) do not qualify as "investments" within the
meaning of 8 CFR 212.8(bX4) for the purpose of exemption from the labor
certification requirement of section 212(a)(14) of the Immigration and Nationality Act, as arnended.

(4) To meet the test of "substantial investment" within the meaning of 8 CFR
212.8(bX4) prior to its amendment of February 12, 1973, the investment must
tend to expand job opportunities or must be of an amount adequate to insure,
with sufficient certainty, that the alien's primary function with respect to the
investment, and with respect to the economy, will not be as a skilled or
unskilled laborer (Matter of Finau, 12 I. & N. Dec. 86, overruled).
(5) Where a truck valued at 13,400 is the sole property item used in a capacity
productive of a product or service in the alien's delivery and merchandise
business, the business is marginal, and rather than opening up new jobs the
business has placed him in competition with other small delivery service
drivers doing skilled or unskilled labor, the alien is ineligible for exemption
from the labor certification requirement pursuant to 8 CFR 212.8(b)(4), under
either the regulation as amended on February 12, 1973, or as it existed prior to
that date.
CHARGES:

Order: Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2)]—Nonimmigrantremained longer (female respondent)

Act of 1952—Section 241(a)(1) [8 U.S.C. 1251(aX1))—Excludable at entry under section 212(aX20) [8 U.S.C. 1182(aX20)}-immigrant not in possession of proper document
ON BEHALF OF RESPONDENT:

ON BEHALF OF SERVICE:

Jules E. Coven, Esquire
One East 42nd Street
New York, New York 10017

David L. Milhollan
Appellate Trial Attorney
Alexander Schonfeld
Trial Attorney

563

Interim Decision #2259
The Immigration and Naturalization Service has appealed the
October 4, 1972 decision of an immigration judge which granted
the respondents' applications for adjustment of status under
section 245 of the Immigration and Nationality Act. The appeal
will be sustained and the case remanded for further proceedings.
The alien respondents are husband and wife and natives of
Germany. The male respondent is a citizen of Canada and the
female respondent is a citizen of Germany. The deportability of
each respondent has been conceded and the only issues presented
by this appeal involve the grants of adjustment of status.
Section 245 of the Act specifies that an alien seeking this
descretionary remedy initially must establish that he has been
inspected and admitted or paroled into the United States, that he
is eligible to receive an immigrant visa and admissible for permanent residence, and that an immigrant visa is immediately available at the time his application is approved. The respondents have
been inspected and admitted as nonimmigrants and they appear
to satisfy the "qualitative" provisions of the Act. Therefore, the
question of their statutory eligibility centers on whether they
qualify for the immigrant status which they seek and on the
availability of visas for aliens of that status.
The respondents have sought this relief as nonpreference immigrants from the Eastern Hemisphere. A review of the Department
of State Bulletins on Visa Availability indicates that nonpreference visas were currently available for Eastern Hemisphere immigrants during the months surrounding the hearing and decision
below. Consequently, the respondents would have been statutorily
eligible for adjustment of status if, at the date of the immigration
judge's decision, they satisfied the requirements of section
212(aX14) of the Act.
Section 212(a)(14) basically precludes the issuance of visas to

certain aliens, including nonpreference immigrant aliens, who
seek to enter the United States for the purpose of performing
skilled or unskilled labor, unless they have obtained the required
labor certification. The male respondent concedes that he must
work to support himself and his family; furthermore, he acknowledges that he has not obtained labor certification. He nevertheless
contends that he qualifies for an exemption from the labor certification requirements of section 212(a)(14) as an "investor" within
the contemplation of 8 CFR 212.8(b)(4). On the date of the immigration judge's grant of the respondents' section 245 applications, that
regulation stated, in relevant part:
The following persons are not considered to be within the purview of section
21200(14) of the Act and do not require labor certification:

564

Interim Decision #2259
(4) an alien who will engage in a commercial or agricultural enterprise in
which he had invested or is actively in the process of investing a substantial
amount of capital.

The pertinent portion of this regulation, however, was modified
subsequent to the Service's appeal in this case. See 38 Fed. Reg.
1380, January 12, 1973; 38 Fed. Reg. 8590, April 4, 1973. The
regulation now permits the labor certification exemption for
(4) an alien who establishes ... that he is seeking to enter the United States
for the purpose of engaging in a commercial or agricultural enterprise in
which he has invested, or is actively in the process of investing, capital
totaling at least $10,000, and who establishes that he has had at least 1 year's
experience or training qualifying him to engage in such enterprise....

It appears that the Service will consider any request for the
"investor" exemption filed prior to the effective date of the new
rule under whichever formulation of the regulation is more favorable to the alien, Matter of Ko, Interim Decision No. 2201 (Dep.
Assoc. Comm. 1973). We shall follow that approach for purposes of
this appeal.
The male respondent presently operates a merchandise and
message delivery service. He owns a truck which appears to be
equipped with a two-way radio. Orders for the pickup and delivery
service are received over the two-way radio from a dispatching
firm that subcontracts delivery work to numerous independent
drivers. In 1970 the male respondent's gross income from the

operation of this enterprise was $14,000; his net income was $4,500.
It appears that the truck and the radio, which he values at $3,400,
satisfy the capital requirements of his business. His claim to the
"investor" exemption, however, includes a present "investment" of
several thousand dollars in a savings bank account, and a 1964
"investment" of $3,600 in Florida land. He maintains that the land
is now worth $11,000.
In order to assess whether the male respondent qualifies as an
investor under either formulation of the regulation, we must
initially ascertain the amount of his investment. This determination will depend on which of his property holdings can be considered as investments within the scope of the regulation. For a
capital expenditure to qualify as an investment under either
approach to the regulation, it is required to be made in a "commercial or agricultural enterprise." Although this phrase is not defined, we have concluded that the Florida land holding and the
savings bank account do not qualify as investments within the
contemplation of the regulation.
The land holding appears to be of a speculative nature, and the
savings bank account, when viewed from the male -respondent's

perspective, is more an Accumulation of funds than an active
565

Interim Decision #2259
entrepreneurial undertaking. A "commercial or agricultural enterprise," as we interpret this regulation, requires a business venture
productive of some service or commodity. The regulation would be
inconsistent with the statute were it to be construed to grant a
labor certification exemption to an alien with an idle investment of
a modest magnitude who might then be forced to enter the normal
labor market in order to supplement the income from the investment. Rather than permitting an alien to usurp an existing job
opportunity, the nature of the investment must be such that it
tends to guard against the possibility that the alien will compete
with American labor for available skilled or unskilled positions.
Given the present character of these property items, we cannot
say that they tend to expand the job market, or otherwise insure
that the male respondent will not occupy an existing position
readily available to American workers. Since the truck is the only
property item which the male respondent employs in a capacity
productive of a commodity or service, we find that the truck
represents the extent of his investment within the regulation.
Since the value of this motor vehicle appears to be no more than
$9,400, it is evident that the male respondent has not satisfied the
$10,000 requirement of the present formulation of the regulation.
He nevertheless maintains that this business investment, standing alone, qualifies him for the labor certification exemption under
the earlier wording of the regulation as interpreted by our holding
in Matter of Finau, 12 I. & N. Dec. 86 (B IA 1967). In Finau we held
that the requirement of the old regulation regarding the investment of a "substantial amount of capital" did not mandate an
absolute minimum capital outlay, but rather that the term "substantial" embraced a relative concept necessitating that the investment must be substantial only in relation to the total capital
requirements of the particular enterprise. We also examined the
skills which the alien possessed and, considered the likelihood of
success of the enterprise, even though these factors appear to be
quite unrelated to whether a given investment is "substantial" or
not. However, in view of the rationale behind the enactment of
section 212(a)(14), we are convinced that the Finau approach to
the regulation is unsatisfactory.

Section 212(a)(14) was incorporated in the Act as a measure
designed to protect the livelihood of workers lawfully present
within the United States. It was intended to prevent "an influx of
aliens entering the United States for the purpose of performing
skilled or unskilled labor where the economy of individual localities
is not capable of absorbing them at the time they desire to enter
this country." 1 Consequently, the language of either approach to
1952 U.S. Code Cong. & Ad. News 1705.

566

'

Interim Decision #2259
the regulation must be construed in a manner consistent with the
congressional purpose of safeguarding existing employment opportunities. This suggests an interpretation that would assure that
the entering alien not be an individual likely to replace an existing
American worker or fill a function readily available to American
aspirants.
The Finau, approach is inadequate for several reasons. Initially,

the test we adopted there regarding the substantiality of an
investment does not provide the necessary assurance that the
alien's capital expenditure will not in fact tend to foster his
entrance into the labor market as a skilled or unskilled laborer.
Instead, a minimal capital investment in a marginal business
might provide the necessary impetus for the alien to begin competing with existing workers when the economy of the given locality
is not yet capable of adequately absorbing the alien. In addition,
Finau, by requiring that the alien show adequate skills and a
reasonable possibility of success, added elements to the regulation
which do not bear on the substantiality of the investment. Finally,
a literal reading of Finau might lead to an unwarranted denial of
the "investor" exemption for an alien who seeks to enter the
United States for the purpose of investing a large amount of
capital in an enterprise whose magnitude is such that the alien's
capital contribution is relatively insignificant. Accordingly, Matter
of Finau, supra, is overruled.
It is therefore necessary for us to adopt a test concerning
substantial investments which comports with the congressional
policy contained in section 212(a)(14). The investment must be
more than a mere conduit by which the alien seeks to enter the
skilled or unskilled labor market. Consequently, the investment
either must tend to expand job opportunities and thus offset any
adverse impact which the alien's employment may have on the
market for jobs, or must be of an amount adequate to insure, with
sufficient certainty, that the alien's primary function with respect
to the investment, and with respect to the economy, will not be as

a skilled or unskilled laborer.
The male respondent has applied $3,400 of his own funds to a
business which appears to be marginal in nature. Instead of being
an investment with expansive employment propensities, his action

has evidently placed him in competition with numerous other
small delivery service drivers. This minimal investment does not
adequately insure that the male respondent will not primarily
function as a skilled or unskilled laborer, nor does it tend to offset
any adverse impact which his employment may have on the job
market. We do not deem this to be a substantial investment.
The male respondent's employment does not appear signifi567

Interim Decision #2259
candy different from other taxi or delivery jobs. He is in a position
which essentially involves skilled or unskilled labor. If there is a
true shortage of American workers willing to accept this type of
job, then obtaining labor certification would appear to be the
proper procedure for the male respondent to follow. He is not,
however, entitled to the "investor" exemption from the labor
certification requirements of the Mt.

Consequently, an immigrant visa was not and is not immediately available to the male respondent. He therefore was not
statutorily eligible for a grant of section 245 relief Similarly, the
grant of that relief to the female respondent was inappropriate,
because without her husband to support her she must also obtain
a labor certification to qualify for an immigrant visa. The decision
of the immigration judge was incorrect and the Service's appeal
will be sustained.
As a result of the action taken by the immigration judge, the
issue of voluntary departure was never reached. We shall therefore remand this case for further proceedings.
ORDER: The appeal is sustained.
Further order:The grant of adjustment of status to the respondents is withdrawn and the case is remanded to the immigration
judge for any further proceedings that may be required.

568

